Title: From John Adams to Benjamin Rush, 18 September 1812
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy Septr. 18. 1812

In the good old English Phrase, I give you ten thousand Thanks for the Muscat Wine of Samos, which is now in my Cellar, in good order and of good Quality. You did not forsee one effect of it. It will increase my Love of Greek and Latin more than my Patriotism. Oh! How I heard a Circle of Ladies, of the first quality, old and middle Aged, and young, praise it last Evening! If indeed there is any Such Thing as quality in our Country.
When you thanked me, in Strict propriety you was in Error. You did wrong. I gave you nothing. I was Trustee for my our Country. Had I known a Man more fit, more deserving, you would not have been Selected. You have given me your own. I have accepted your own. I ought therefore to give you ten thousand, thousand Thanks, and you ought to have given me none at all. You have a head metaphisical enough to discern, and an heart Suscesible enough to feel these nice distinctions: and therefore to be convinced that I ought not always to lay under the Weight of this great Obligation.
I feel the Force of all your “But,” “Butt,” “Butt”s. I know of but one “Butt,” however, that ought to have been decisive. This is the rash Insult to Jefferson and Madison, in the Address to Congress. This I give up. I would have done as Jefferson did. I could have done no otherwise. And this I consider as an eternal Sentence Against  the Man to Poverty and Obscurity and Inutility.
I never heard him Speak of either, Ws with any Contempt. He has always been cautious before me. He once Sent me when I was President a Bundle of Papers of Complaint against Wilkinson, from Detroit. Upon the calmest coolest, most impartial and deliberate Consideration of them I thought they did more honor than any thing else to Wilkinson. The Amount of them all was that he had proclaimed Martial Law at Detroit. This I believed to be necessary because the Inhabitants there were Tories, and I fear they remain Tories still. I therefore Acquitted Wilkinson and continued him in Command, all my time.
I rejoice in the Success of your Son Benjamin, and in the happiness of all your Family. Benjamin will return laden with knowledge and Experience
You have done wisely, in avoiding Controversy, about the questions whether Apostate Angells, fallen Angels, or in other Words Devils, possessed the Demoniacs of the New Testament, or whether Demons, and Belzebub, the Prince of Demons, possessed People in Judea. The great Question whether Demons and their Prince are the Same Spirits as the Devil and his Angels, did not necessarily fall within the Compass of your Inquiry.
Shakespeare and Pringle were not adepts in the Science of Biblical Criticism, which is now in the full tide of Successful Experiment.— (Where will it end?) See our Cambridge General Repository.
Have you treated of St. Anthony’s Fire, St Vitus’s dance, and the Night Mare? these are all Madness, or at least produce Madness.
The Antients Seem to have thought all Madness, Possession. The Devil is not once in  the New Testament Said to possess Man Woman Child or Hog.
The Word δαιμονιον occurs fifty two times; δαιμῶν three; δαιμονιζομαι thirteen. διαβολος not once. Search then the Distinction between Demon and Devil, and you will find it as great as between Heathenism and Christianity.
But what is all this to your purpose? Unless it be to give you Suspicion that I am in danger of becoming a fit Subject for your Treatise and your Chair.?
For my part I am of opinion, with mad Johnson, that all Mankind are a little mad. You cannot therefore describe all the Species of this distemper nor cure them all. I believe none possessed, either by Devil or Demon. It is all Vice or distemper, moral or physical Evil.
“To be Sober, I believe Mr. Madison will be again elected; and upon the whole, I wish it, because I See no Man who will be likely to do better. The Nation it is true is greatly and justly allarmed at the Imbecility of the last twelve years. But those who brought Us into this Confusion are the best qualified to bring Us out of it, if they can be made to attempt it in the right Way. Madisons private opinions and Jeffersons too are more correct than their public Conduct has been; for that has been dictated by their Party.”
Neither Mr Clinton nor Mr Jay, nor Mr Martial, nor any other Man that occurs to me could in the present Circumstances serve Us So effectually as Mr Madison, if Congress will let him. But if Congress at their next Session do not commence Some Serious efforts for a Navy, though Mr Madison may be chosen, a disaffection will be So deeply radicated in New York and all the northern States as to parrallyse all the Measures of Government and produce a disastrous War, by Sea and Land, and possibly a rupture of the Union. Besides Mr Madisons Majority will be very Small.
“I am perfectly of your Opinion that The federal denial of the Justice of the War, by which they identify themselves with the Tories and the English is as great a blunder on their part, as any that has been committed by their Antagonists, these twelve years. The Federalists are as apt to Stumble as the Republicans, and are no more to be trusted than they: Yet as the Latter are in possession of the fond Affections of the People they can do better, if they will, than the former. I Speak with defference however, have been So long out of the World.”
I am, dear Sir, as ever your affectionate and obliged / Friend
John Adams